The only assignments of error in this case relate to the charges given and the special charges requested and refused.
There is no bill of exception in the record relating to the action of the court in these matters, for which reasons none of appellant's assignments can be considered. Art. 2061.
There is in the record what purports to be "objections of defendant to the court's charge." But this cannot be treated as a bill of exceptions. It does not appear to have been presented to the judge trying the case (article 2063, R.S.), and there is nothing in the record to show that the court's attention was ever called to such objections (Railway Co. v. Battle, 169 S.W. 1048, and Railway Co. v. Feldman, 170 S.W. 133, not yet officially reported).
For the reasons stated, the judgment of the trial court is affirmed.
Affirmed.
RICE, J., not sitting. *Page 1062